                                                                                                                                                            10/30/18 4:41PM


 Fill in this information to identify the case:

 Debtor name         Peterson Produce, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF ALABAMA

 Case number (if known)             18-03976
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   BMO Harris Bank, NA                            Describe debtor's property that is subject to a lien                 $252,253.50               $150,000.00
       Creditor's Name                                3 Freightliner tractors value $50 K each
                                                      Serial #: 1FUGLDR7DSFA0653
                                                      Serial # 1FU3GLDR9DSFA0654
                                                      Serial # 1FU3GLDR8DSFA0659
       P.O. Box 71951                                 Value $50,000.00 each
       Chicago, IL 60694-1951
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2015                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   BMO Harris Bank, NA                            Describe debtor's property that is subject to a lien                   $39,000.00                $39,000.00
       Creditor's Name                                1 utility heavy duty trailers
                                                      Serial No. 1UYVS2537AU007201 value
                                                      19,500
                                                      1 utility heavy duty trailer
                                                      Serial No. 1 UYVS2533AU840901 value
       P.O. Box 71951                                 $19,500
       Chicago, IL 60694-1951
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       December 2014                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                Case 18-03976                     Doc 21             Filed 10/30/18 Entered 10/30/18 16:48:07                            Desc Main
                                                                       Document     Page 1 of 3
                                                                                                                                                            10/30/18 4:41PM


 Debtor       Peterson Produce, Inc.                                                                   Case number (if know)      18-03976
              Name

        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    BMO Harris Bank, NA                           Describe debtor's property that is subject to a lien                     $254,099.48            $240,000.00
        Creditor's Name                               6 trailors valued at $40,000.00 each
        P.O. Box 71951
        Chicago, IL 60694-1951
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2013                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.4    CSM Financial, LLC.                           Describe debtor's property that is subject to a lien                      $30,204.68             $50,000.00
        Creditor's Name                               1 Freightliner tractor trailer
        P.O. Box 14200
        Madison, WI 53708
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        October 2016                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        2746
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $575,557.66

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.


Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                 Case 18-03976                     Doc 21            Filed 10/30/18 Entered 10/30/18 16:48:07                             Desc Main
                                                                       Document     Page 2 of 3
                                                                                                                                              10/30/18 4:41PM


 Debtor       Peterson Produce, Inc.                                                      Case number (if know)      18-03976
              Name

        Name and address                                                                         On which line in Part 1 did       Last 4 digits of
                                                                                                 you enter the related creditor?   account number for
                                                                                                                                   this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

               Case 18-03976                     Doc 21              Filed 10/30/18 Entered 10/30/18 16:48:07                 Desc Main
                                                                       Document     Page 3 of 3
